NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-50409

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-00851-LAB-1
 v.

JORGE AARON CEJA-VALDEZ,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted April 12, 2019**
                              Pasadena, California

Before: TASHIMA and BYBEE, Circuit Judges, and HARPOOL,*** District
Judge.

      Appellant Jorge Ceja-Valdez appeals the district court’s denial of his motion

to dismiss the indictment pursuant to 8 U.S.C. § 1326(d). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
under 28 U.S.C. §§ 1291 and 1294(1). On de novo review, United States v. Reyes-

Bonilla, 671 F.3d 1036, 1042 (9th Cir. 2012), we affirm.

                                           I

      Appellant argues that his underlying 2013 removal order is invalid because

the immigration judge advised him that he was not eligible for voluntary departure

because his prior conviction under California Penal Code (CPC) § 211 was a crime

of violence. This argument is foreclosed by our recent decision in United States v.

Martinez-Hernandez, No. 16-50423, 2019 WL 3332591, at *5 (9th Cir. July 25,

2019), which held that CPC § 211 is an aggravated felony because it qualifies as a

categorical generic theft offense under 8 U.S.C. §1101(a)(43)(G). As a result, we

affirm.

                                           II

      Appellant appeals his September 14, 2015 sentence under U.S.S.G. § 2L1.2.

Appellant received a 16-level increase for his prior aggravated felony conviction

due to his robbery conviction being treated as a crime of violence. This Court has

held that a California robbery conviction is “no longer a categorical match to a

combination of Guidelines-described robbery and extortion and Becerril-Lopez’s

holding to the contrary no longer controls.” United States v. Bankston, 901 F.3d

1100, 1104 (9th Cir. 2018). However, this Court also held the amendment’s

alteration of the definition of “crime of violence” is not retroactive. Id. at 1105.


                                           2                                    15-50409
Appellant was sentenced prior to August 2016, when the amendment took effect.

As a result, the amendment does not impact Appellant’s sentence and we affirm.

                                        III

      The government has filed a Motion for Judicial Notice seeking judicial

notice of Appellant’s underlying state court conviction records. The motion is

denied.

AFFIRMED.




                                        3                                   15-50409